UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4460


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JEROME HART,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Margaret B. Seymour, Senior District Judge. (0:10-cr-01074-MBS-1)


Submitted: February 26, 2020                                      Decided: March 9, 2020


Before DIAZ, THACKER, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James P. Rogers, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Columbia, South Carolina, for Appellant. Sherri A. Lydon, United
States Attorney, Winston D. Holliday, Jr., Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       While Jerome Hart was on supervised release following his conviction and 78-

month sentence for being a felon in possession of a firearm and ammunition, the probation

officer issued a petition for warrant or summons alleging that Hart violated his supervised

release terms by committing new criminal conduct. Hart did not contest the alleged

violations and admitted that he had been convicted in South Carolina on various charges.

The district court revoked Hart’s supervision and sentenced him to 24 months of

imprisonment to be followed by 1 year of supervised release. Hart challenges his sentence,

contending that the district court erred in its application of the Sentencing Guidelines and

should have adjusted his revocation sentence to account for the time he served on the state

court charges that comprised his violations. We affirm.

       In determining whether the district court properly applied the Guidelines, “we

review the court’s factual findings for clear error and its legal conclusions de novo.” United

States v. Allen, 446 F.3d 522, 527 (4th Cir. 2006). In the context of supervised release

revocation, the Guidelines provide that a revocation sentence “shall be ordered to be served

consecutively to any other sentence of imprisonment that the defendant is serving.” U.S.

Sentencing Guidelines Manual (USSG) § 7B1.3(f), p.s. (2018). Hart argues, however, that

because he was not serving a state sentence at the time of his revocation hearing—he had

completed his sentence—this provision does not apply, and a consecutive sentence was in

error. Rather, Hart argues that the court should have applied USSG § 5G1.3(b)(1), which

directs the district court to adjust a term of imprisonment on the instant offense when a

defendant is sentenced to a term of imprisonment for an offense that is relevant conduct

                                              2
for the instant offense. Hart contends that, applying this Guideline, the court should have

adjusted his revocation sentence to account for the 24 months he served on the state charges

that formed the offense conduct for his supervised release violations.

       Section 5G1.3(b) applies to an initial sentencing when relevant conduct is made part

of the analysis in determining the Guidelines sentence for the offense.             Guideline

§ 5G1.3(d), p.s., provides, however, that a sentence “may be imposed to run concurrently,

partially concurrently, or consecutively to [a] prior undischarged term of imprisonment to

achieve reasonable punishment.” This subsection “applies in cases in which the defendant

was on federal . . . supervised release at the time of the . . . offense and has had such . . .

supervised release revoked.” USSG § 5G1.3 cmt. n.4(C). Section 5G1.3’s commentary

recommends “that the sentence for the . . . offense be imposed consecutively to the sentence

imposed for the revocation.” USSG § 5G1.3 cmt. n.4(A), (C). Similarly, USSG § 7B1.3(f),

p.s., states that a “term of imprisonment imposed upon the revocation of . . . supervised

release shall be ordered to be served consecutively to any sentence of imprisonment that

the defendant is serving, whether or not the sentence of imprisonment being served resulted

from the conduct that is the basis of the revocation.”

       The Chapter Seven policy statements are advisory. United States v. Davis, 53 F.3d
638, 640-41 & n.6 (4th Cir. 1995). And, district courts have the “discretion to select

whether the sentences they impose will run concurrently or consecutively with respect to

other sentences that they impose, or that have been imposed in other proceedings.”

Setser v. United States, 566 U.S. 231, 236 (2012). Here, the district court noted that Hart’s

violations “constitute very serious violations [of] his supervised release,” and emphasized

                                              3
the need for Hart “to serve his time on the state charge and also serve his time on the

revocation.”

       Sentences for breaches of supervised release are meant to sanction the abuse of the

court’s trust inherent in those violations, and not to punish the underlying offense conduct.

United States v. Woodrup, 86 F.3d 359, 361 (4th Cir. 1996) (explaining that sentence

imposed upon revocation punishes the defendant for failing to abide by the conditions of

the court-ordered supervision and is separate from the sentence imposed for the new

criminal conduct that led to the revocation). Therefore, sentences for the violation of

supervised release are intended to run consecutively to sentences imposed for the

underlying conduct. See USSG § 7B1.3(f), p.s. Accordingly, we find no error in the district

court’s decision to decline to adjust Hart’s revocation sentence to account for time served

for the criminal conduct which formed the basis for the violation. See United States v.

Coombs, 857 F.3d 439, 451 (1st Cir. 2017) (noting that where “conduct committed by a

person while on supervised release transgresses the criminal law as well as the conditions

of supervision, there is no legal impediment in sentencing the defendant both as a criminal

and as a supervised release violator” and no legal impediment to imposing a consecutive

sentence; otherwise, “a defendant would effectively escape meaningful punishment for

violating his supervised release conditions”).

       We discern no abuse of discretion by the district court in imposing a 24-month term

of imprisonment upon revocation of Hart’s supervised release. We therefore conclude that

Hart’s sentence was not unreasonable, much less “plainly unreasonable.” See United

States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013) (providing standard); United States v.

                                             4
Crudup, 461 F.3d 433, 437 (4th Cir 2006). Accordingly, we affirm the district court’s

judgment. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          5